Citation Nr: 1512212	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  09-17 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for stage 1B cervical cancer resulting in a radical hysterectomy, bilateral salpingo-oophorectomy, and pelvic lymphadenectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran had active service from August 1980 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In August 2010, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In November 2010, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.

After that development had been accomplished, in September 2014, the Board requested a medical expert opinion.  That medical opinion was accomplished in November 2014.  In December 2014, the Board contacted the Veteran to inform her that she had 60 days to review the medical opinion and provide any additional argument or evidence she wished to submit.  The Veteran did not provide any additional information.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative or are irrelevant to the issue on appeal.  
 
The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been raised by the record, in a December 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the issue is referred to the AOJ for appropriate consideration and handling in the first instance, and is not a part of the current appeal.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The record evidence is at least in relative equipoise as to whether the Veteran has an additional disability of stage 1B cervical cancer that resulted in a radical hysterectomy, bilateral salpingo-oophorectomy, and pelvic lymphadenectomy, which was caused by the delay in diagnosis and surgical treatment due to error in judgment on the part of VA medical staff in furnishing medical treatment.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for compensation under 38 U.S.C.A. § 1151 for additional disability, stage 1B cervical cancer resulting in a radical hysterectomy, bilateral salpingo-oophorectomy and pelvic lymphadenectomy, caused by the delay in diagnosis and surgical treatment due to error in judgment on the part of VA medical staff, have been met. 38 U.S.C. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision to grant entitlement to compensation under 38 U.S.C.A. § 1151 is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  

I. Compensation under 38 U.S.C.A. § 1151

The Veteran contends, in substance, that she had to undergo extensive surgery resulting in a radical hysterectomy, bilateral salpingo-oophorectomy, and pelvic lymphadenectomy as a result of the failures on the part of VA medical staff to properly diagnose and timely treat her cervical cancer.



A.  Applicable Law

Entitlement to benefits under 38 U.S.C. § 1151 shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  The disability must not be the result of willful misconduct and be caused by hospital care, medical or surgical treatment, or examination furnished by a VA employee or in a VA facility.  Additionally, the proximate cause of the disability or death must be carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.

In determining whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the veteran's condition after such care or treatment. 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the veteran's additional disability. Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause. 38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the veteran's informed consent. Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32. Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

B.  Factual Background and Analysis

The Veteran contends, in essence, that due to the missed or improper diagnosis of her cervical cancer, timely surgical treatment was not instituted.  She maintains that the failures on the part of VA to properly diagnose and provide surgical treatment in January 1997 caused her cervical cancer to advance to stage 1B and caused her to undergo a radical hysterectomy, bilateral salpingo-oophorectomy, and pelvic lymphadenectomy.

There is no dispute that the Veteran previously had carcinoma of the cervix.  Per an August 28, 2000 private medical record from West Virginia University Hospitals, the Veteran had a diagnosis of Stage 1B adenocarcinoma of the endocervix.  She subsequently underwent a radical hysterectomy, bilateral salpingo-oophorectomy and pelvic lymphadenectomy.  

The question before the Board is whether a failure of VA medical treatment caused the Veteran an additional disability.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that there was error in judgment on the part of VA medical staff when the Veteran received her VA medical treatment, which caused an additional disability, in the form of increase in cervical cancer and a more invasive surgical treatment that resulted in a radical hysterectomy, bilateral salpingo-oophorectomy and pelvic lymphadenectomy.

Only three medical opinions of record address this matter.

A November 2006 VA examiner found that the findings of the Veteran's VA medical providers in 1996 and 1997 were not consistent with cervical cancer.  She further noted that she could not provide an opinion on if a hysterectomy done earlier in life would have been an error in judgment, and would require a specialist's opinion.

In February 2007, a VA gynecologist noted that there was no evidence that the Veteran had cervical cancer before at least 1997, and thus there was not any negligence on behalf of VA during that time frame.  The examiner further noted that the record documents that the Veteran repeatedly failed to follow up with her VA treatment during that time period and that the Veteran had multiple lifestyle risk factors for cervical cancer.  The VA examiner also opined that one type of the Veteran's cervical cancer, endocervical glandular dysplasia or adenocarcinoma in situ/adenocarcinoma was not designed to be screened by a pap smear and that the Veteran received treatment for it when it was still an early lesion.  However, the VA examiner further noted that there was incomplete historical documentation.

Given the incompleteness of the medical opinions, and the medical records upon which they relied, the Board ordered further record development and a subsequent  specialist opinion from the VHA in September 2014.

In November 2014, a VHA medical opinion provider reviewed the Veteran's record and provided the most complete history of the Veteran's cervical cancer.  That VA medical opinion provider noted that a VA pathologist had found that the Veteran had carcinoma in situ with margins involvement in October 1996.  

The Veteran's physician subsequently performed a laparoscopy in January 1997, with a notation of possible total abdominal hysterectomy with bilateral salpingo-oophorectomy.  At that time, the Veteran only underwent a laparoscopy, with no further treatment for cancer.

The November 2014 VHA medical opinion provider opined that the failure to perform the treatment plan from January 1997 (meaning the total abdominal hysterectomy with bilateral salpingo-oophorectomy), and not follow up after an October 1997 cone biopsy, caused the Veteran to have to undergo a more extensive procedure in August 2000.  The examiner found that VA had failed to request an addendum to the October 1996 pathology report, failed to discuss the pathologist findings with the Veteran, that the January 1997 procedure was not followed through due to that doctor's finding that the organs looked normal, the failure to evaluate her multiple risk factors, and the use of "pap" as a testing tool when it not particularly accurate.  She further noted multiple failures to treat the Veteran for her irregular bleeding, pelvic pain, polycystic ovarian cancer and dyspareunia.  The VA medical opinion provider thus opined that "[i]f the original procedure [January 1997] was carried out it is more likely than not that veteran incurred an additional disability as there was an increase in severity of her cervical cancer.  Is my opinion that the probable cause of this was error in judgment."

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When reviewing such medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  However, a medical opinion may not be discounted solely because the examiner did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In this case, the Board finds that the November 2014 VHA opinion is the most probative.  Not only did that VHA medical opinion provider have the most complete set of medical evidence to review, she also provided an encompassing explanation as to her conclusion, based on that review.  

As previously noted, the November 2014 VHA opinion determined that VA should have performed the planned total abdominal hysterectomy and bilateral salpingo-oophorectomy in January 1997.  She further determined that since that procedure had not been performed in January 1997, the Veteran's cervical cancer increased noting two different types of cervical cancer, diagnosed as well differentiated endocervical adenocarcinoma and high grade ectocervix squamous cell carcinoma.  She additionally noted that the Veteran subsequently had to undergo a more invasive cancer treatment procedure in August 2000.  In August 2000, she underwent a radical hysterectomy, bilateral salpingo-oophorectomy, and pelvic lymphadenectomy.  

The Veteran contends that she would not have lost her female reproductive organs if she had received treatment for cervical cancer from VA in January 1997.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, type of cancer treatment received, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

Based on the evidence, the Veteran received cervical cancer treatment in August 2000, after VA proposed, but failed to provide, surgery in January 1997.  In any event, whether she underwent surgery in January 1997 or August 2000, the Veteran would have undergone, at least, some type of a hysterectomy to treat her non-service-connected cervical cancer.  As such, to the extent that the Veteran contends that she would not have had to undergo the loss of female reproductive parts due to cervical cancer (to include a total hysterectomy and bilateral salpingo-oophorectomy) had VA provided surgery in January 1997, the most probative evidence does not support such a finding. 

However, on balance, the record does support a finding that the Veteran did have an additional disability due to VA's failure to treat her in January 1997.  The November 2014 VHA provider found an additional disability caused by the delay in treatment (from January 1997 to August 2000), in the form of an increase in cancer during the delay period and the invasiveness level of the August 2000 surgical treatment.  While both the January 1997 proposed treatment and the August 2000 treatment received appear to be similar in nature - both including at least some form of a hysterectomy - they are not the same in terms of the type of hysterectomy performed.  As aptly noted by the November 2014 VHA provider, the type of hysterectomy performed in August 2000 was much more extensive, invasive, and, by definition, resulted in the radical removal of virtually all of the Veteran's reproductive organs and tissue (by contrast to a type of hysterectomy that removes less organs and tissue, such as the type indicated in January 1997).  To that extent, the Veteran has developed an additional disability based on that delay in diagnosis and treatment (from June 1997 to August 2000), to include the increase in cervical cancer (to stage 1B, diagnosed as well differentiated endocervical adenocarcinoma and high grade ectocervix squamous cell carcinoma) during that time, which resulted in a more extensive surgical procedure for the treatment of stage 1B cervical cancer in August 2000.  Resolving all reasonable doubt in favor of the Veteran, the Board thus concludes that the evidence supports the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for an additional disability, stage 1B cervical cancer resulting in a radical hysterectomy, bilateral salpingo-oophorectomy and pelvic lymphadenectomy, caused by the delay in diagnosis and surgical treatment due to error in judgment on the part of VA medical staff in furnishing medical treatment.  Hence, the appeal is granted.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for an additional disability, stage 1B cervical cancer resulting in a radical hysterectomy, bilateral salpingo-oophorectomy and pelvic lymphadenectomy, caused by the delay in diagnosis and surgical treatment due to error in judgment on the part of VA medical staff in furnishing medical treatment, is granted, subject to the governing criteria applicable to the payment of monetary benefits.



____________________________________________
DEBORAH W. SINGLETON   
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


